t c memo united_states tax_court datha d burke petitioner v commissioner of internal revenue respondent martin m burke petitioner v commissioner of internal revenue respondent docket nos filed date mark g ayesh for petitioners michael l boman for respondent memorandum findings_of_fact and opinion laro judge these cases are before the court consolidated for trial briefing and opinion see rule datha d burke petitioned the court to redetermine respondent's determination of deficiencies in her through federal income taxes respondent reflected this determination in a notice_of_deficiency issued to mrs burke on date martin m burke petitioned the court to redetermine respondent's determination of deficiencies in his through federal income taxes respondent reflected this determination in a notice_of_deficiency issued to mr burke on date respondent determined the following deficiencies and additions thereto datha d burke docket no sec year deficiency a a additions to tax sec sec sec dollar_figure dollar_figure big_number big_number big_number big_number --- --- --- --- dollar_figure big_number dollar_figure dollar_figure --- --- --- --- --- --- martin m burke docket no additions to tax sec sec sec sec year deficiency a a dollar_figure dollar_figure big_number big_number big_number big_number --- --- --- --- dollar_figure big_number dollar_figure dollar_figure --- --- --- --- --- --- respondent also determined that petitioners were liable for additions to their and taxes under sec_6653 and that their income_tax_liability was subject_to an increased rate of interest under sec_6621 the petitions are silent on the appropriateness of the additions to tax and increased rate of interest determined by respondent petitioners' counsel also did not identify these items as issues in either his opening or closing argument at trial nor does petitioners' post-trial brief address these items we consider petitioners to have conceded these items see rule b 732_f2d_752 10th cir 101_tc_35 n 78_tc_646 ndollar_figure see also merlino v commissioner tcmemo_1993_10 following this and other concessions we are left to decide the following issues for whether petitioners received a dollar_figure dividend on the cancellation of debt owed by mr burke to burke energy corp bec petitioners' wholly owned corporation we hold they did whether petitioners underreported by dollar_figure their taxable capital_gain on the sale of certain property we hold they did unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar although respondent determined separate tax_liabilities for petitioners for each of the subject years we refer to their liabilities as a joint liability because they filed a joint federal_income_tax return findings of fact1 some of the facts have been stipulated and are so found the stipulated facts and exhibits submitted therewith are incorporated herein by this reference petitioners are husband and wife and they resided in hutchinson kansas when they petitioned the court they filed a form_1040 u s individual_income_tax_return using the filing_status of married filing joint_return they each owned percent of bec's stock during the relevant years bec was the parent company of a consolidated_group of corporations engaged in the business of wholesaling and retailing natural_gas liquids mr burke owed bec approximately dollar_figure in and petitioners devised a plan to reduce this debt under the plan mrs burke would transfer her interest in two parcels of property to mr burke in exchange for his interest in certain stock and mr burke would transfer the property to bec in reduction of the debt the parcels were located in hutchinson kansas one at a walnut walnut property and the other pincite north main after the court filed the parties' opening briefs petitioners notified the court that they did not intend to file the second brief we assume that petitioners do not object to respondent's proposed findings_of_fact except to the extent that petitioners' proposed findings_of_fact are clearly inconsistent therewith in which case we have resolved the inconsistencies based on our understanding of the record as a whole see 101_tc_412 n see also estate of freemen v commissioner tcmemo_1996_372 sutherland v commissioner tcmemo_1996_1 houser v commissioner tcmemo_1995_330 north main property the stock consisted of mr burke's holdings in maize state bank maize bank and university state bank of wichita university bank we refer collectively to the stock of maize bank and the stock of university bank as the bank stock mr burke had financed the purchase of some of the bank stock through bec on date petitioners executed two contracts to exchange the property for the bank stock one contract provided that mrs burke sold the north main property to mr burke for dollar_figure consisting of big_number shares of maize bank and his assumption of a dollar_figure debt owed by her the second contract provided that mrs burke sold the walnut property to mr burke for dollar_figure consisting of big_number shares of maize bank big_number shares of university bank and his assumption of a dollar_figure debt owed by her mrs burke deeded the properties to mr burke on date and mr burke assumed the liabilities set forth in the contracts mr burke never transferred the bank stock to mrs burke on date mrs burke's basis in the north main property was dollar_figure and the property was worth dollar_figure mrs burke's basis in the walnut property was dollar_figure and the property was worth dollar_figure mr burke's basis in his maize the parties dispute the admissibility of exhibit an appraisal report proffered by petitioners to establish the fair_market_value of the walnut property we hold that the exhibit is continued bank stock was dollar_figure per share and each share was worth dollar_figure each share of mr burke's university bank stock was worth dollar_figure on date mr burke and bec executed two contracts under which mr burke transferred the properties to bec in exchange for its assumption of the liabilities which he assumed from mrs burke and its cancellation of debt owed by him one contract provided that mr burke sold the north main property to bec for dollar_figure consisting of bec's assumption of the dollar_figure debt and its cancellation of his dollar_figure debt the second contract provided that mr burke sold the walnut property to bec for dollar_figure consisting of its assumption of the dollar_figure debt and its cancellation of his dollar_figure debt one day later mr burke deeded the properties to bec and bec assumed dollar_figure of debt and canceled mr burke's debt of approximately dollar_figure instead of the total canceled debt of dollar_figure shown in the contracts following the transaction bec claimed a dollar_figure basis in the properties and apportioned this basis as follows asset land walnut property dollar_figure acquisition_cost buildings walnut property north main property big_number big_number on schedule d capital_gains_and_losses of their form_1040 petitioners reported that on date they had continued inadmissible and do not rely on it sold real_estate acquired on date and realized a dollar_figure gain on the sale they reported that their selling_price was dollar_figure and that their basis was dollar_figure respondent determined that the north main property was worth dollar_figure when bec canceled mr burke's debt the walnut property was worth dollar_figure at that time and bec paid petitioners dollar_figure for the properties respondent determined that the effect of petitioners' transfer of the properties to bec was that petitioners received a dollar_figure dividend from bec and realized a capital_gain of dollar_figure respondent determined that dollar_figure of the capital_gain was attributable to the walnut property and dollar_figure to the north main property applying the long-term_capital_gains deduction under sec_1202 to part of the dollar_figure capital_gain respondent calculated petitioners' taxable gain at dollar_figure rather than the dollar_figure amount that they had reported on their tax_return opinion we must determine whether petitioners failed to report income on bec's cancellation of mr burke's debt petitioners argue that they did not relying on the interpretation of discharge_of_indebtedness income set forth in 271_us_170 petitioners allege that they on behalf of bec purchased the bank stock and that state banking regulators later forced bec to transfer the stock to mr burke petitioners allege that bec recorded a receivable from mr burke equal to the bank stock's original cost because the value of the stock was uncertain and extremely doubtful petitioners allege that the bank stock became worthless in or around and that they never received any benefit from their ownership of the stock petitioners argue that the substance of the facts surrounding the cancellation of mr burke's debt is analogous to kerbaugh-empire co although the form that they employed to effectuate this cancellation is not respondent argues that the form used by petitioners controls this case and even if it does not bec's cancellation of mr burke's debt is a taxable_event petitioners bear the burden_of_proof rule a 290_us_111 we agree with respondent that bec's cancellation of mr burke's debt is a taxable_event petitioners' brief is aimed primarily at their claim that the instant facts resemble the facts of bowers v kerbaugh-empire co supra and that kerbaugh- empire co entitles them to exclude the amount of canceled debt from income to support their position petitioners rely mainly on mr burke's testimony which was brief we are unpersuaded we find most of mr burke's testimony unbelievable it was general and conclusory in nature and most of it is unsupported by other evidence in the record under the circumstances we are not required to rely on this testimony and we do not 969_f2d_883 10th cir 749_f2d_592 10th cir 87_tc_74 from the credible_evidence in the record we find that petitioners overvalued the walnut property when they transferred it to bec and that they are now looking for a way to mitigate the taxes that are due on account of this overvaluation petitioners purchased the properties from third parties and transferred the properties to bec mainly for a cancellation of mr burke's debt such a transfer is a taxable_event property that is transferred in cancellation of debt may generate gain from a sale_or_exchange under sec_1001 measured by the excess of the property's fair_market_value over its adjusted_basis sec_1001 see also gehl v commissioner 102_tc_784 affd without published opinion 50_f3d_12 8th cir 73_tc_370 73_tc_15 35_tc_649 for purposes of computing petitioners' gain_or_loss on the transfer of the properties to bec petitioners are considered to have realized an amount equal to the fair_market_value of the properties at the time of the transfer sec_1_1001-2 example income_tax regs see also marcaccio v commissioner tcmemo_1995_174 given the fact that the aggregate value of the properties was dollar_figure dollar_figure dollar_figure and that their aggregate basis was dollar_figure dollar_figure dollar_figure we sustain respondent's determination that petitioners realized a dollar_figure capital_gain dollar_figure - dollar_figure on this transfer petitioners do not challenge respondent's application of sec_1202 to this gain we sustain respondent's determination that dollar_figure of this capital_gain is taxable to petitioners and that petitioners underreported dollar_figure of this gain dollar_figure - dollar_figure the amount of consideration that exceeded the properties' fair_market_value also is income to petitioners to the extent that a corporation cancels its shareholder's debt without consideration the cancellation may be treated as a distribution to the shareholder which in turn may be treated as a dividend to the shareholder to the extent of the corporation's earnings_and_profits e_p sec_61 sec_301 c 284_us_1 340_f2d_27 6th cir affg per curiam tcmemo_1963_294 52_tc_255 affd 422_f2d_198 5th cir sec_1_301-1 income_tax regs the same is true when a corporation assumes its shareholder's debt without receiving adequate_consideration see 279_us_716 674_f2d_570 6th cir affg tcmemo_1978_434 57_tc_781 28_tc_1100 affd per curiam 262_f2d_150 9th cir given the fact that bec paid petitioners dollar_figure in consideration for property worth dollar_figure and that petitioners do not dispute that bec had enough e_p to characterize the dollar_figure difference as a dividend we sustain respondent's determination that petitioners received a dollar_figure dividend on the transfer in reaching our holdings herein we have considered all arguments made by petitioners for contrary holdings and to the extent not discussed above find them to be irrelevant or without merit to reflect the foregoing decisions will be entered under rule we recognize that the amount of debt canceled by bec exceeded the amount recited in the contract respondent has not attempted to tax this excess_amount
